Title: From John Adams to James Madison, 14 May 1813
From: Adams, John
To: Madison, James



Dear Sir
Quincy May 14 1813

I was yesterday honoured with the favour of the 5 inclosing Dr Waterhouses letter to me of the 23 of April announcing to me the afflicting news of the death of one of my oldest and most intimate Friends Dr Rush. Though I can scarcely look over an obituary without mourning some ancient friend or acquaintance, none has affected me more sensibly than the sudden departure of Dr Rush. His merit as a citizen, and Statesman has been no more known and acknoweldged than as a philosopher and Physician. I know not that any appointment ever gave me more pleasure than that of Dr James Rush to succed his Father
Waterhouse is another injured man: but so far from censuring his appointment of the present Dr Rush I know he received the account of it with pleasure.
Nothing could give me more pleasure than the approbation of the conduct of my son and the opinion you express of his worth.
I “anxiously wish that a just peace may be made brought about” and, I fully believe that you have “spared no pains in smoothing the way to it.” The result of this pacific experiment I pretend not to foretell or foresee  But one thing I think I see that if it does not succeed,  eithe Canada must conquer the United States or the U.S. must conquer Canada. A decided superiority of Naval power, on Ontario  and Erie must forever hereafter be maintained.
If I could now mount my horse, with my saddle bags under me, and my Portmanteau behind as I did from 1774 to 1778, I would visit you at washington, provided I could be invisible to all but you for the sake of conversing without reserve, upon the state of the Nation. Naval power on the Lakes and on the ocean is all we want. Everything else we have already. I congratulate you on Dearbornes brilliant debut on York. I have written to Mr Bayard and Mr Gallatin to request them to take under their protection, George Washington Adams a clever little fellow of 12 years of age to his father at St Petersburg at his repeated request but I fear my application has been made too late.
With great and sincere esteem I am / Sir your Friend and Servant

John Adams